Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), is hereby made between
Urovant Sciences, Inc. (the “Company”) and James Robinson (“you”) (collectively,
the “Parties”). This Agreement shall become effective on March 23, 2020 (the
“Effective Date”).

WHEREAS, the Company desires for you to provide services to the Company, and
wishes to provide you with certain compensation and benefits in return for such
employment services; and

WHEREAS, you wish to be employed by the Company and to provide personal services
to the Company in return for certain compensation and benefits;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.    Employment by the Company.

1.1    Position. You will serve as the Company’s Chief Executive Officer. This
is an exempt position, and during your employment with the Company you will
devote your best efforts and substantially all of your business time and
attention to the business of the Company, except for approved vacation periods
and absences permitted by the Company’s general employment policies.

1.2    Duties and Location. You shall perform such duties as are required by the
Board of Directors (the “Board”) of Urovant Sciences Ltd. (“Parent”), the
Company’s parent, to whom you will report. Your primary office location shall be
the Company’s office located in Irvine, California. The Company reserves the
right to reasonably require you to perform your duties at places other than your
primary office location from time to time, and to require reasonable business
travel. You will be appointed to the Board as of the Effective Date. Upon your
termination of employment for any reason or in the event that you no longer
serve as the Company’s Chief Executive Officer, you will automatically be
terminated as a member of the Board.

1.3    Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2.    Compensation.

2.1    Salary. For services to be rendered hereunder, you shall receive a base
salary at the rate of Seven Hundred Fifty Thousand Dollars ($750,000) per year
(the “Base Salary”), subject to standard payroll deductions and withholdings and
payable in accordance with the Company’s regular bi-monthly payroll schedule.
Your Base Salary will be subject to annual review by the Board (or a committee
thereof).

2.2    Bonus. You will be eligible to participate in the Company’s discretionary
Performance Bonus Plan, with the potential to receive a target bonus of 80% of
your Base Salary

 

— 1 —



--------------------------------------------------------------------------------

(the “Performance Bonus”). Your Performance Bonus eligibility is based on the
Company’s fiscal year, which runs from April 1 through March 31 of each calendar
year, and your first eligibility to participate in the Performance Bonus Plan
will begin with fiscal year 2020 (i.e, April 1, 2020 through March 31, 2021).
Whether you receive a Performance Bonus for any given fiscal year, and the
amount of any such Performance Bonus, will be determined by the Board (or a
committee thereof) in its sole discretion, and is based on Company performance
and your achievement of objectives and milestones to be determined by the Board
(or a committee thereof) for the applicable fiscal year. To earn a Performance
Bonus, except as otherwise provided herein, you must be employed by the Company
on the last day of the applicable fiscal year. Except as otherwise provided
herein, you will not be eligible for, and will not earn, any Performance Bonus
(including a prorated bonus) if your employment terminates for any reason before
the end of the fiscal year. The Company will pay any earned Performance Bonus by
no later than May 15th following each fiscal year.

3.    Equity Incentive. Subject to the approval of the Board (or a committee
thereof), you will receive a Stock Appreciation Right Grant Notice pursuant to,
and subject to, Parent’s 2017 Equity Incentive Plan, as Amended and Restated,
pursuant to which you will be granted stock appreciation rights with a grant
date fair value of $5,000,000 (the “Initial SARs”) as soon as practicable
following your employment start date. The number of common shares of Parent
underlying the Initial SARs shall be determined using a Black-Scholes or other
option pricing model as determined by the Board (or a committee thereof) in its
sole discretion. The Initial SARs will (i) be subject to a 4-year vesting
period, with 25% vesting at year one (1) following the grant date and quarterly
vesting thereafter over three (3) years, as well as any other terms and
conditions contained in the grant agreement; (ii) have an exercise or strike
price per share equal to the closing price of a share of Parent common stock on
the grant date and expire and cease to be exercisable on the ten (10) year
anniversary of the grant date; and (iii) be settled in cash or common shares of
Parent (to be determined by the Board (or a committee thereof) in its sole
discretion). Per your Stock Appreciation Right Grant Notice, if your employment
with the Company is terminated by the Company without Cause or you resign for
Good Reason, in either event, within twelve (12) months following a Change In
Control, then the Initial SARs shall immediately become fully vested and will
automatically be settled on the sixtieth (60th) day following such termination,
provided the Separation Agreement (as discussed in Section 9.5) has become
effective. In addition, if Sumitomo Dainippon Pharma, Co., Ltd. (“Sumitomo
Dainippon”) or any affiliate of Sumitomo Dainippon acquires ownership of 100% of
the outstanding shares of Parent common stock at any time following the
Effective Date, then all of the then-outstanding Initial SARs shall immediately
become fully vested, subject to your continued employment through the date of
such acquisition.

You will also be eligible to receive additional discretionary annual equity
incentive grants in amounts commensurate with your position, based upon meeting
Company and individual performance metrics as determined by the Board (or a
committee thereof) in its sole discretion.

4.    Sign-On Bonus. You are entitled to an aggregate sign-on bonus of One
Million Six Hundred Thousand Dollars ($1,600,000) to be paid as follows: (i) One
Million Dollars ($1,000,000) (the “First Tranche”) will be promptly paid
following your employment start date but in no event later than thirty (30) days
after such start date, (ii) Three Hundred Thousand Dollars ($300,000) (the
“Second Tranche”) will be promptly paid after the first anniversary of

 

— 2 —



--------------------------------------------------------------------------------

your start date, but in no event later than thirty (30) days following such
anniversary date, subject to your continued employment with the Company through
such anniversary date, and (iii) the remaining Three Hundred Thousand Dollars
($300,000) (the “Third Tranche”) will be promptly paid after the second
anniversary of your start date, but in no event later than thirty (30) days
following such anniversary date, subject to your continued employment with the
Company through such anniversary date. If you resign without Good Reason or the
Company terminates your employment for Cause prior to the second anniversary of
your start date, regardless of the number of days (if any) you were employed by
the Company prior to such termination, you shall immediately reimburse the
Company for the full amount of the First Tranche in its entirety. In addition,
if you resign without Good Reason or the Company terminates your employment for
Cause (a) after the first anniversary of your start date but prior to the second
anniversary of your start date, you shall immediately reimburse the Company the
pro-rata portion of the Second Tranche, calculated by multiplying the Second
Tranche by a fraction, the numerator of which is the number of days remaining
after such termination in the one-year period following the first anniversary of
your start date and the denominator of which is 365, or (b) after the second
anniversary of your start date but prior to the third anniversary of your start
date, you shall immediately reimburse the Company the pro-rata portion of the
Third Tranche, calculated by multiplying the Third Tranche by a fraction, the
numerator of which is the number of days remaining after such termination in the
one-year period following the second anniversary of your start date and the
denominator of which is 365.

5.    Relocation Assistance. Subject to your continued employment, you are
eligible to receive up to twelve (12) months of Company paid temporary living to
assist you in your transition. This will include a reasonable furnished
corporate apartment in or near Irvine, California and car rental while you are
in Irvine, California. The Company will also cover weekly flights between Orange
County, California and Chicago, Illinois following your start date and prior to
your permanent relocation to Orange County. We will require that flights are
booked through our company provided travel agency and are purchased in advance
to obtain best pricing possible. The Company will not cover change fees unless
agreed upon in advance due to business related circumstances. You are expected
to relocate from Chicago, Illinois to the Irvine, California metropolitan area
by the twelve (12) month anniversary of your state date. In connection with this
relocation, the Company will provide you a relocation package consistent with
market standards for executives of a company of a similar size and similar
nature of the Company to relocate near the Company’s office in Irvine,
California.

6.    Executive Vacation. We believe that you are in the best position to
determine when to work and when to take time away from work, while still
responsibly performing your duties and responsibilities. Consequently, instead
of providing you with a fixed number of vacation days each year, you may take
time off with pay for rest and relaxation, or to attend to personal matters at
your discretion, subject to fulfilling performance expectations and coordinating
time off with the Board.

7.    Standard Company Benefits. You shall be entitled to participate in all
other employee benefit programs for which you are eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees. These benefits include health, dental,
and other insurance coverage, participation in the Company’s 401(k) plan, and
holiday and sick leave. Insurance coverage will begin on the first day of the
first full month after your employment begins. The official plan documents will
control. The Company reserves the right to cancel or change the benefit plans or
programs it offers to its employees at any time in its discretion.

 

— 3 —



--------------------------------------------------------------------------------

8.    At-Will Employment. Your employment relationship is at-will. The Company
may modify your job title, compensation, duties, and other terms and conditions
of employment as it deems necessary and appropriate in light of the Company’s
needs and interests from time to time. Additionally, either you or the Company
may terminate the employment relationship at any time, with or without cause or
advance notice. Upon termination of your employment for any reason, you shall
resign from all positions and terminate any relationships as an employee,
advisor, officer, or director with the Company and any of its affiliates, each
effective on the date of termination. Upon the termination of your employment
for any reason, you shall be entitled to receive: (a) any earned but unpaid Base
Salary; (b) any vested employee benefits in accordance with the terms of the
applicable employee benefit plan or program; (c) any unreimbursed business
expenses incurred in accordance with Company policy; and (d) any earned but
unpaid Performance Bonus for any performance years that were completed as of the
date of termination. In addition, you may be eligible to receive additional
payments and benefits, as set forth in more detail below.

9.    Termination of Employment; Severance Benefits.

9.1    Termination Without Cause or Resignation for Good Reason During the
Change in Control Determination Period. In the event your employment with the
Company is terminated by the Company without Cause, or you resign for Good
Reason, in either event during the Change in Control Determination Period, then
provided such termination constitutes a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that you
remain in compliance with the terms of this Agreement, the Confidentiality
Agreement, the Arbitration Agreement, and any other agreement between you and
the Company, the Company shall provide you with the following Change in Control
Severance Benefits:

a.    The Company shall pay you, as severance, the equivalent of 100% of your
Base Salary (as in effect as of the date of your employment termination or
immediately prior to the Change in Control, whichever is higher, and
disregarding for this purpose any decrease in annual base salary constituting
Good Reason), subject to standard payroll deductions and withholdings (the “CIC
Salary Severance”). The CIC Salary Severance will be paid as one-time, lump-sum
payment no later than the first regularly-scheduled payroll date following the
sixtieth (60th) day after your Separation from Service (and in all events within
seventy-five (75) days after your Separation from Service), provided the
Separation Agreement (as discussed in Section 9.5) has become effective.

b.    The Company shall pay you, as additional severance, an amount equal to the
sum of (i) the average of actual Performance Bonuses paid to you with respect to
the two completed fiscal years prior to the year of termination, or if less than
two fiscal years have been completed at the time of such termination, the actual
Performance Bonus paid to you with respect to the most recently completed fiscal
year, or if no full fiscal year has been completed at the time of such
termination, 100% of your target annual Performance Bonus for the year of
termination (such amount determined under this clause (i), the “Bonus
Severance”); and (ii) a pro rata Bonus Severance, calculated by multiplying the
Bonus Severance amount by a fraction, the numerator of which is the number of
days worked in the performance year of such termination and the

 

— 4 —



--------------------------------------------------------------------------------

denominator of which is 365 (the “CIC Bonus Severance”). The CIC Bonus Severance
will be paid as a one-time, lump-sum payment contemporaneously with the CIC
Salary Severance, but in no event later than the first regularly-scheduled
payroll date following the sixtieth (60th) day after your Separation from
Service (and in all events within seventy-five (75) days after your Separation
from Service), provided the Separation Agreement (as discussed in Section 6.5)
has become effective.

c.    If you timely elect continued group health plan continuation coverage
under COBRA or a state or local equivalent, such as Cal-COBRA, the Company shall
pay the full amount of your premiums on behalf of you for your continued
coverage under the Company’s group health plans, including coverage for your
eligible dependents, for 12 months or until such earlier date on which you
become eligible for health coverage from another employer (the “COBRA CIC
Payment Period”). The level of coverage will be the same (if possible) as the
level of coverage selected by you and in effect at the time of your termination.
Upon the conclusion of such period of insurance premium payments made by the
Company, you will be responsible for the entire payment of premiums (or payment
for the cost of coverage) required under COBRA for the duration of your eligible
COBRA coverage period. Notwithstanding the foregoing, if you timely elect
continued group health plan continuation coverage under COBRA and at any time
thereafter the Company determines, in its sole discretion, that it cannot
provide the COBRA premium benefits without potentially incurring financial costs
or penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act) or violating Section 105(h) of the Code, then
in lieu of paying the employer portion of the COBRA premiums on your behalf, the
Company will instead pay you on the last day of each remaining month of the
COBRA CIC Payment Period a fully taxable cash payment equal to 200% of the COBRA
premium for that month, subject to applicable tax withholding (such amount, the
“Special CIC Severance Payments”). Such Special CIC Severance Payments shall end
upon expiration of the COBRA CIC Payment Period.

9.2    Termination Without Cause or Resignation for Good Reason Not During the
Change in Control Determination Period. In the event your employment with the
Company is terminated by the Company without Cause, or you resign for Good
Reason, in either event not during the Change in Control Determination Period,
then provided such termination constitutes a Separation from Service, and
provided that you remain in compliance with the terms of this Agreement, the
Confidentiality Agreement, the Arbitration Agreement, and any other agreement
between you and the Company, the Company shall provide you with the following
Non-CIC Severance Benefits:

a.    The Company shall pay you, as severance, the equivalent of 100% of your
Base Salary in effect as of the date of your employment termination and
disregarding for this purpose any decrease in annual base salary constituting
Good Reason, subject to standard payroll deductions and withholdings (the
“Non-CIC Salary Severance”). The Non-CIC Salary Severance will be paid as
one-time, lump-sum payment no later than the first regularly-scheduled payroll
date following the sixtieth (60th) day after your Separation from Service (and
in all events within seventy-five (75) days after your Separation from Service),
provided the Separation Agreement (as discussed in Section 9.5) has become
effective.

b.    The Company shall pay you, as additional severance, an amount equal to the
Bonus Severance (the “Non-CIC Bonus Severance”). The Non-CIC Bonus Severance
will be

 

— 5 —



--------------------------------------------------------------------------------

paid as a one-time, lump-sum payment contemporaneously with the Non-CIC Salary
Severance, but in no event later than the first regularly-scheduled payroll date
following the sixtieth (60th) day after your Separation from Service (and in all
events within seventy-five (75) days after your Separation from Service),
provided the Separation Agreement (as discussed in Section 9.5) has become
effective.

c.    If you timely elect continued group health plan continuation coverage
under COBRA, or a state or local equivalent, such as Cal-COBRA, the Company
shall pay a portion of your premiums on behalf of you for your continued
coverage under the Company’s group health plans, including coverage for your
eligible dependents, for twelve (12) months or until such earlier date on which
you become eligible for health coverage from another employer (the “COBRA
Payment Period”). The amount of this portion will be the same portion of the
premium cost as was borne by the Company under the level of coverage selected by
you and in effect at the time of your termination. Upon the conclusion of such
period of insurance premium payments made by the Company, you will be
responsible for the entire payment of premiums (or payment for the cost of
coverage) required under COBRA for the duration of your eligible COBRA coverage
period. Notwithstanding the foregoing, if you timely elect continued group
health plan continuation coverage under COBRA and at any time thereafter the
Company determines, in its sole discretion, that it cannot provide the COBRA
premium benefits without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act) or violating Section 105(h) of the Code, then in lieu of
paying the employer portion of the COBRA premiums on your behalf, the Company
will instead pay you on the last day of each remaining month of the COBRA
Payment Period a fully taxable cash payment equal to 200% of the employer’s
portion of the COBRA premium for that month, subject to applicable tax
withholding (such amount, the “Special Severance Payments”). Such Special
Severance Payments shall end upon expiration of the COBRA Payment Period.

9.3    Termination as a Result of Death or Disability.

a.    In the event that your employment is terminated as a result of your
Disability, you will be eligible to receive an amount equal to a pro rata target
annual Performance Bonus for the year of termination, calculated by multiplying
your target bonus as of the date of termination by a fraction, the numerator of
which is the number of days worked in the performance year and the denominator
of which is 365, provided the Separation Agreement (as discussed in Section 9.5)
has become effective.

b.    In the event that your employment is terminated as a result of your death,
you will not be eligible to receive any Severance Benefits pursuant to this
Agreement.

9.4    Termination for Cause; Resignation Without Good Reason. If you resign
without Good Reason or the Company terminates your employment for Cause, whether
during the Change of Control Determination Period or not, then: (a) all payments
of compensation by the Company to you hereunder will terminate immediately
(except as to amounts already earned), and; (b) you will not be entitled to any
Severance Benefits under this Section 9.

9.5    Conditions to Receipt of Severance Benefits. The receipt of any
applicable Severance Benefits pursuant to this Section 9 or the vesting
acceleration and settlement of the Initial SARs described in Section 3 will be
subject to you signing and not revoking a separation

 

— 6 —



--------------------------------------------------------------------------------

agreement and release of claims in a form reasonably satisfactory to the Company
(the “Separation Agreement”). The Separation Agreement will be provided to you
within seven (7) days following your Separation from Service, and you will have
twenty-one (21) days (or forty-five (45) days to the extent required to comply
with applicable law) to sign the Separation Agreement. You shall also resign
from all positions and terminate any relationships as an employee, advisor,
officer or director with the Company and any of its affiliates, each effective
on the date of termination. No Severance Benefits will be paid or provided until
the Separation Agreement becomes effective.

9.6    Definitions.

a.    Cause. For purposes of this Agreement, “Cause” for termination shall mean:
(i) the continued failure by you to substantially perform your duties with the
Company or any Subsidiary or Affiliate (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Company, or Subsidiary or
Affiliate, that specifically identifies the alleged manner in which you have not
substantially performed your duties and after you have been provided with a
thirty (30) day cure period, or your deliberate violation of a Company policy;
(ii) the engaging by you in illegal conduct or misconduct (including fraud,
embezzlement, theft or dishonesty or material violation of any Company policy),
or gross negligence, in any case that has caused or is reasonably expected to
result in injury to the Company or any Subsidiary or Affiliate; (iii) your
commission of, or plea of no contest to, a felony or any misdemeanor crime
involving fraud, moral turpitude or dishonesty; (iv) your material breach of any
written agreement or restrictive covenants with the Company or (v) violation of
any law, rule or regulation (collectively, “Law”) relating in any way to the
business or activities of the Company or any Subsidiary or Affiliate, or other
Law that is violated, during the course of your performance of services
hereunder that results in your regulatory suspension or disqualification,
including, without limitation, the Generic Drug Enforcement Act of 1992, 21
U.S.C. § 335(a), or any similar legislation applicable in the United States or
in any other country where the Company or any Subsidiary or Affiliate intends to
develop its activities.

b.    Change in Control. For purposes of this Agreement, “Change in Control”
means the occurrence after the Effective Date of this Agreement of a “Change in
Control” as defined in the Urovant Sciences Ltd. 2017 Equity Incentive Plan, as
Amended and Restated, as in effect on the Effective Date of this Agreement.

c.    Change in Control Determination Period. For purposes of this Agreement,
“Change in Control Determination Period” means the time period beginning on the
date on which a Change in Control occurs and ending twelve (12) months following
the Change in Control.

d.    Disability. For purposes of this Agreement, “Disability” means total and
permanent disability as defined in Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended.

e.    Good Reason. For purposes of this Agreement, “Good Reason” for your
resignation shall mean: (i) a material diminution in your Base Salary as
compared to below that Base Salary as set as of the time of the reduction;
provided, however, that if such reduction occurs

 

— 7 —



--------------------------------------------------------------------------------

in connection with a Company-wide decrease in executive officer team
compensation, such reduction shall not constitute Good Reason provided that it
is a reduction of a proportionally like amount or percentage affecting the
entire executive team not to exceed 10%; (ii) a material diminution in your
authority, duties, or responsibilities; (iii) any requirement of the Company
that you be based anywhere more than fifty (50) miles from your primary office
location and in a new office location that is a greater distance from your
principal residence (following your relocation near the Company’s office); (iv)
the failure of any successor to expressly assume and agree to perform the
severance provisions in this Agreement; or (v) any change in your reporting
relationship requiring you to report to any individual or body other than the
Board, unless such change requires you to report to the then-Chief Executive
Officer of Sumitovant Biopharma Ltd. (currently Myrtle Potter) or an
equivalent-level executive officer of Sumitomo Dainippon. For the avoidance of
doubt, Sumitomo Dainippon taking the Company private and delisting the Company’s
shares from NASDAQ will not trigger Good Reason under this Agreement.
Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless you give written notice to the Company of your intention to
terminate employment within ninety (90) days after the occurrence of the event
constituting Good Reason, specifying in reasonable detail the circumstances
constituting Good Reason, and the Company has failed within thirty (30) days
after receipt of such notice to cure the circumstances constituting Good Reason
and you terminate employment on a mutually-agreeable date not more than thirty
(30) days following the expiration of the Company’s cure period.

10.    Section 280G. If any payment or benefit you would receive from the
Company and its Subsidiaries or an acquiror pursuant to this Agreement, the
Urovant Sciences Ltd. 2017 Equity Incentive Plan, as Amended and Restated, or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Higher Amount (defined below). The “Higher
Amount” will be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Higher Amount,
reduction will occur in the manner that results in the greatest economic benefit
for you. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata. Notwithstanding the
foregoing, any reduction shall comply with Section 409A including, but not
limited to, the ordering of any such reduction. In no event will the Company,
any Subsidiary or any stockholder be liable to you for any amounts not paid as a
result of the operation of this Section 10. The Company will use commercially
reasonable efforts to cause the accounting or law firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to you and the Company within fifteen (15) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by you or the Company) or such other time as requested by you or
the Company.

 

— 8 —



--------------------------------------------------------------------------------

11.    Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Code
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right to
receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if you are
deemed by the Company at the time of your Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation,” then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Code Section 409A, such payments shall
not be provided to you prior to the earliest of (i) the expiration of the
six-month period measured from the date of your Separation from Service with the
Company, (ii) the date of your death or (iii) such earlier date as permitted
under Code Section 409A without the imposition of adverse taxation. Upon the
first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 11 shall be paid in a lump sum to you, and any remaining payments due
shall be paid as otherwise provided herein or in the applicable agreement. No
interest shall be due on any amounts so deferred.

12.    Proprietary Information Obligations. As a condition of employment, you
shall execute and abide by the Company’s standard form of Agreement for
Protection of Company Information (the “Confidentiality Agreement”), attached as
Exhibit A. You acknowledge and agree that any prior assignments of intellectual
property made by you to the Company in any separate or prior agreement remain in
full force and effect.

13.    Arbitration Obligations. As a condition of employment, you shall execute
and abide by the Company’s standard form of Mutual Agreement to Arbitrate Claims
(the “Arbitration Agreement”), attached as Exhibit B.

14.    Outside Activities During Employment.

14.1    Non-Company Business. Except with the prior written consent of the
Board, you will not during the term of your employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which you are a passive investor. You may engage in civic and
not-for-profit activities and, subject to prior written consent of the Board,
you may serve on the board of directors of other corporations, so long as such
activities or services do not materially interfere with the performance of your
duties hereunder.

14.2    No Adverse Interests. You agree not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise.

 

— 9 —



--------------------------------------------------------------------------------

15.    General Provisions.

15.1    Offer Conditions. This Agreement and your employment with the Company
are conditioned on you accepting and returning a signed copy of this Agreement.
This Agreement is also conditioned on: (a) you not being subject to any
confidentiality, non-competition, or any other similar type of restriction that
may affect your ability to perform your work at the Company; and (b) you not
having been debarred, or having received notice of any action or threat with
respect to debarment, under the provisions of the Generic Drug Enforcement Act
of 1992, 21 U.S.C. 335(a) or any similar legislation applicable in the US or in
any other country where the Company intends to develop its activities. By
signing this Agreement, you represent and warrant that you are not subject to
any such limitations or restrictions.

15.2    Severability; Waiver. Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision of this Agreement, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties. Any waiver of any breach of any
provisions of this Agreement must be in writing to be effective, and it shall
not thereby be deemed to have waived any preceding or succeeding breach of the
same or any other provision of this Agreement.

15.3    Complete Agreement. This Agreement, together with the Confidentiality
Agreement and the Arbitration Agreement, constitutes the entire agreement
between you and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein; supersedes any other such promises, warranties or representations; and
it cannot be modified or amended except in a writing signed by a duly authorized
officer of the Company.

15.4    Counterparts; Headings. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement. The headings of the paragraphs hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

15.5    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by you and the Company, and their respective
successors, assigns, heirs, executors and administrators. The Company may freely
assign this Agreement, without your prior written consent. You may not assign
any of your duties hereunder and you may not assign any of your rights hereunder
without the written consent of the Company.

15.6    Tax Withholding. All payments and awards contemplated or made pursuant
to this Agreement will be subject to withholdings of applicable taxes in
compliance with all relevant laws and regulations of all appropriate government
authorities. You acknowledge and agree that the Company has neither made any
assurances nor any guarantees concerning the tax treatment of any payments or
awards contemplated by or made pursuant to this Agreement. You have had the
opportunity to retain a tax and financial advisor and fully understand the tax
and economic consequences of all payments and awards made pursuant to the
Agreement.

 

— 10 —



--------------------------------------------------------------------------------

15.7    Term; Survival; Choice of Law. This Agreement shall terminate upon your
termination of employment with the Company. The obligations as forth under
Sections 7, 8, 9, 10 and 11, as well as under the Confidentiality Agreement and
the Arbitration Agreement, will survive the termination of your employment and
this Agreement. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

 

— 11 —



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

  UROVANT SCIENCES, INC.   By:  

/s/ Bryan E. Smith

          Name:   Bryan E. Smith   Title:   General Counsel

 

EXECUTIVE

/s/ James Robinson

James Robinson Date: March 23, 2020

 

— 12 —



--------------------------------------------------------------------------------

Exhibit A

Form of Agreement for Protection of Company Information

In exchange for the opportunity for employment or continued employment with
Urovant Sciences, Inc. and any related entities (collectively, the “Company”),
because the Company has provided and will continue to actively provide me with
confidential information as a result of such employment, and/or for other
valuable consideration, I, the undersigned employee, agree to the following:

1.    Obligations to Prior Employers. I agree that I will not bring and have not
brought to the Company any trade secrets that belong to any prior employers of
mine, and I will not use or disclose and have not used or disclosed any trade
secrets of any prior employer of mine in performing work for the Company. I
further agree that I will not violate and have not violated any valid
contractual commitments I have made with any prior employer in connection with
my work for the Company.

2.    Loyalty to the Company. I understand that I must devote my undivided
loyalty and best efforts to the business of the Company. As a result, during my
employment, I will not, other than for the Company, engage in any other
employment, activity, or business: (i) in which the Company is now or may
hereafter become engaged; (ii) that directly competes with the current or future
business of the Company; (iii) that uses any Company information, equipment,
supplies, facilities or materials; or (iv) otherwise conflicts with or is
detrimental to the Company’s business interests or causes, or may reasonably be
expected to cause a disruption of its operations.

3.    Confidential Information of This Company. I hereby acknowledge that during
my employment with the Company, the Company has provided and will actively
provide me access to certain confidential and/or proprietary information
regarding the Company and its business (collectively, “Confidential
Information”) that is not generally known outside of the Company and that would
not otherwise be provided to me without my execution of this agreement.
Confidential Information includes, without limitation, the following materials
and information (whether or not reduced to writing and whether or not patentable
or protected by copyright): trade secrets; inventions; processes; formulae;
programs; technical data; financial information; Company-developed software;
engineering designs and documentation; customer proposals, specifications,
requirements, as well as marketing and advertising plans and strategies;
customer identities, lists, and confidential information about customers and
their buying habits; confidential information about prospects, suppliers,
vendors, and key employees; personal information relating to the Company’s
employees; mailing and e-mail lists; and any other confidential or proprietary
information relating to the Company’s business. I understand that the
Confidential Information has economic value because it is not generally known to
the public or to other persons who can obtain economic value from its disclosure
or use and I further understand that the Company expends considerable efforts to
maintain the secrecy of the Confidential Information. I understand and agree
that I am authorized to access and use Confidential Information solely for
Company business and that I am not authorized to access any computer systems
containing Confidential Information except in furtherance of the Company’s
business.

 

— 1 —



--------------------------------------------------------------------------------

4.    No Misappropriation. During the term of my employment and thereafter, I
hereby promise not to disclose or use, or induce or assist in the disclosure or
use of, any Confidential Information except for the benefit of the Company. In
addition, at no time after the end of my employment with the Company will I seek
to obtain or misappropriate, or induce or assist in the obtaining or
misappropriation, any of the Company’s trade secrets or other Confidential
Information from any current or former Company employee, independent contractor,
consultant, or any other source. Notwithstanding the confidentiality obligations
set forth in this paragraph, I understand that, pursuant to the Defend Trade
Secrets Act of 2016 (“DTSA”), I will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (A) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. I also understand that if I file
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, I may disclose the trade secret to my attorney and use the trade secret
information in the court proceeding, if I (A) file any document containing the
trade secret under seal; and (B) do not disclose the trade secret, except
pursuant to court order. I further understand that if a court of law or
arbitrator determines that I misappropriated Company trade secrets willfully or
maliciously, including by making permitted disclosures without following the
requirements of the DTSA as detailed in this paragraph, then the Company may be
entitled to an award of exemplary damages and attorneys’ fees.

5.    Return of Property and Confidential Information. I agree not to remove any
Company property or Confidential Information from Company premises without
express written permission, and I agree to return all Company property and
Confidential Information, in any form, at the time my employment with the
Company ends for any reason or upon the earlier request of the Company. To the
extent that I possess any Confidential Information in digital or other
electronic form, I will work with the Company to secure said Confidential
Information in accordance with the Company’s direction. Upon the request of the
Company, I will execute a document confirming my agreement to honor my
responsibilities contained in this agreement after my departure.

6.    Agreement Not to Solicit Employees. I further agree that, during my
employment with the Company, and for a period of one (1) year after the end of
my employment relationship with the Company for any reason, I will not, directly
or indirectly, either on my own behalf or on behalf of any other person or
entity, attempt to employ, solicit for employment, or otherwise seek to employ
or retain any employee or consultant of the Company, or in any way assist or
facilitate any such employment, solicitation, or retention effort.

7.    Assignment of Intellectual Property.

(a)    “Intellectual Property” means any idea, concept, design, suggestion,
discovery, invention, copyright, patent, trademark, trade secret, or other
intellectual property of any nature, including computer graphics, programs,
and/or algorithms, processes, diagrams, know-how, drawings, notes, memoranda,
digital representations, illustrations, videos, photographs, and/or pictorial
representations of any nature. “Inventions” means all discoveries, developments,
designs, improvements, formulas, and processes.

(b)    I agree to identify all Intellectual Property and Inventions, as defined
above, of mine that existed prior to my employment with the Company within
fourteen (14) days after

 

— 2 —



--------------------------------------------------------------------------------

beginning my employment by completing and returning Exhibit 1 hereto. I
understand and agree that if I do not identify my Intellectual Property and
Inventions within the 14-day period, all such Intellectual Property and
Inventions will not be reserved and will be considered part of my background
training and experience that I am providing to the Company as consideration for
its employment of me. I have also received and understand the Limited Exclusion
Notification attached as Exhibit 2 hereto.

(c)    I acknowledge and agree that all works that I may create for or author
during the period of my employment with the Company which relate or are useful
to the business, or demonstrably anticipated business of the Company, whether or
not created during my working time, are within the scope of my employment
relationship with the Company and are works for hire, and that the Company owns
all rights in such works of authorship. To the extent that such works of
authorship are not works for hire, I hereby assign them to the Company as set
out in subparagraph (e), below.

(d)    I will fully and promptly disclose to the Company, and I hereby assign to
the Company as set out in subparagraph (e), below, any and all Intellectual
Property that is related or useful to the business, or demonstrably anticipated
future business, of the Company which I may solely or jointly conceive, design,
develop, create, or suggest or cause to be conceived, designed, developed,
created, or suggested during my employment with the Company, whether or not
conceived, designed, developed, created, or suggested during my working time.
However, the foregoing sentence will not apply to any Invention that qualifies
fully under the provisions of California Labor Code § 2870, where I developed
the Invention entirely on my own time without using the Company’s equipment,
supplies, facilities, or trade secret information, except for those Inventions
that (i) relate at the time of their conception or reduction to practice to the
Company’s business, or to actual or demonstrably anticipated research or
development of the Company; or (ii) result from any work performed by me for the
Company.

(e)    Any works of authorship referred to in subparagraph (c), above, and any
Intellectual Property referred to in subparagraph (d), above (except to the
extent excluded from the scope of subparagraph (d) by virtue of the statute
referenced therein), are referred to as “Company-Related Intellectual Property.”
All right, title, and interest in and to the Company-Related Intellectual
Property, including any renewal and extension rights, shall be the sole and
absolute property of the Company. I agree that, without additional consideration
or compensation of any kind, I will assign and I hereby do assign to the Company
all my right, title, and interest in and to any Company-Related Intellectual
Property now or hereafter existing and all renewal and extension rights, and I
agree to execute any documents necessary to evidence the Company’s proprietary
interest in any Company-Related Intellectual Property. I acknowledge and agree
that new rights to the results and proceeds of my services may come into being
in the future under law and/or in equity, and I hereby assign, grant, and convey
to the Company any and all such rights, renewals, and extensions thereof in and
to such results and proceeds. In the event the Company is unable for any reason
whatsoever to secure my signature to any lawful and necessary document required
to apply for protection of, or enforce any action with respect to,
Company-Related Intellectual Property, I hereby irrevocably designate and
appoint the Company and its duly-authorized officers and agents as my agent and
attorney-in-fact to act for and in my behalf to execute such documents and to do
all other lawfully permitted acts to protect the Company’s interest in any
Company-Related Intellectual Property with the same legal force and effect as if
executed by me.

 

— 3 —



--------------------------------------------------------------------------------

(f)    I will not knowingly do anything to imperil the validity of any
intellectual property rights of the Company, and will not do or omit to do any
act which may invalidate any application for the same or in any way publish or
cause to be published any material relating to Company-Related Intellectual
Property.

8.    Complete Agreement. This agreement constitutes the complete agreement
between the Company and me relating to the subject matter of it and supersedes
any and all prior written or oral agreements or understanding relating to the
subject matter of this agreement. I understand that no representative of the
Company has been authorized to enter into any agreement or commitment with me
which is inconsistent in any way with the terms of this agreement. I also
understand and agree that this agreement does not in any way change the at-will
nature of my employment relationship with the Company. This agreement may not be
modified except in a writing signed by the party to be bound.

9.    Governing Law. This agreement will be governed by the law of the state of
California.

10.    Severability. The invalidity or nonenforceability of any part of this
agreement does not affect the validity or enforceability of any other part. If
any part of this agreement is for any reason held to be excessively broad as to
time, duration, activity or subject, it shall be construed by limiting and
reducing it so as to be enforceable.

11.    Successors. I understand and agree that this agreement is binding upon my
heirs, executors, administrators and other personal and legal representatives of
mine.

12.    Voluntary Agreement. I understand that this agreement includes
obligations in addition to those obligations which may be imposed or implied by
law, and I certify that I have read, understand and voluntarily agree to and
undertake the obligations set forth in this agreement. I agree that it is not
necessary for the Company to sign this agreement for it to be binding on me.

 

Employee Signature:  

/s/ James Robinson

Employee Printed Name:   James Robinson Dated:  March 23, 2020

 

— 4 —



--------------------------------------------------------------------------------

EXHIBIT 1

Identification of Intellectual Property and Inventions

If no response is provided to any of the requests below, this will mean that
your response to that item is “none.”

 

1.

Please identify and describe any Intellectual Property (as defined in paragraph
7(a), above), which you have developed or in which you have some ownership
interest:

 

2.

Please describe any Inventions (as defined in paragraph 7(a), above), which you
have developed or in which you have some ownership interest:

 

Employee Signature:  

/s/ James Robinson

Employee Printed Name:   James Robinson Dated:   March 23, 2020

 

1.



--------------------------------------------------------------------------------

Exhibit 2

Limited Exclusion Notification

This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

(a)    Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

(b)    Result from any work performed by you for Company.

To the extent a provision in the foregoing agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

1.



--------------------------------------------------------------------------------

Exhibit B

Form of Mutual Agreement to Arbitrate Claims

Urovant Sciences, Inc. (the “Company”) and I, the undersigned employee,
recognize and desire the benefits of a speedy, impartial, final and binding
dispute resolution procedure. For these reasons, and in consideration of the
mutual promises in this agreement to arbitrate (“Agreement”) and benefits of our
employment relationship, the Company and I mutually consent to the resolution by
arbitration of all claims or controversies (“claims”), past, present or future,
whether or not arising out of my employment (or its termination), as stated
below.

1.    Arbitrable Claims. Arbitrable claims are those that the Company (or its
subsidiaries and affiliates) may have against me or that I (and no other party)
may have against any of the following: (1) the Company, (2) its officers,
directors, employees or agents in their capacity as such or otherwise, (3) its
parent, subsidiary and affiliated entities, (4) benefit plans or the plans’
sponsors, fiduciaries, administrators, affiliates and agents, and/or (5) all
successors and assigns of any of them. The only claims that are arbitrable are
those that could be brought under applicable state or federal law and which
lawfully can be the subject of an agreement to arbitrate. Arbitrable claims
include, but are not limited to: claims for wages, bonuses, or other
compensation due; claims for breach of any contract or covenant (express or
implied); tort claims; claims for discrimination (including, but not limited to,
race, sex, sexual orientation, religion, national origin, age, marital status,
military or veterans status, physical or mental disability or handicap, or
medical condition), harassment or retaliation; claims for benefits (except
claims under an employee benefit or pension plan that either specifies that its
claims procedure shall culminate in an arbitration procedure different from this
one, or is underwritten by a commercial insurer which decides claims); and
claims for violation of any federal, state, or other governmental law, statute,
regulation, or ordinance, except claims for: workers’ compensation or
unemployment compensation benefits; claims covered by (and defined in) the
Franken Amendment, first enacted in Section 8116 of the Defense Appropriations
Act of 2010, or any similar statute, regulation or executive order. Both the
Company and I agree that neither of us shall initiate or prosecute any lawsuit
in any way related to any claim covered by this Agreement, other than to seek
temporary equitable relief in aid of arbitration where such relief is available
by law. I understand that nothing in this Agreement prohibits me from filing a
complaint, charge, or other communication with any administrative or other
governmental agency.

2.    Law Governing this Agreement. The Federal Arbitration Act shall govern the
interpretation, enforcement and all proceedings pursuant to this Agreement. To
the extent that the Federal Arbitration Act is inapplicable, or held not to
require arbitration of a particular claim or claims, the arbitration law of the
state in which I work or last worked for the Company shall apply.

3.    Arbitration Provider and Rules. The arbitration will be conducted through
Judicial Arbitration & Mediation Services (JAMS). The arbitration shall take
place in the county (or comparable government unit) in which I am or was last
employed by the Company, and no dispute affecting my rights or responsibilities
shall be adjudicated in any other venue or forum.

 

1.



--------------------------------------------------------------------------------

The arbitration will be conducted in accordance with the then-current JAMS
Employment Arbitration Rules & Procedures (and no other JAMS rules), which
currently are available at http://www.jamsadr.com/rules-employment-arbitration.
I understand that the Company will provide me a written copy of those rules upon
my request. The arbitrator shall be either a retired judge, or an attorney who
is experienced in employment law and licensed to practice law in the state in
which the arbitration is convened (the “Arbitrator”), selected as provided by
the JAMS rules. If a JAMS arbitrator is not available to conduct an arbitration
in the location where the arbitration is to occur, then another arbitration
service provider will be selected by mutual agreement of the parties (and all
references to JAMS will be deemed to be references to that arbitration service
provider). If the parties cannot agree on an alternative arbitration service
provider, the court upon petition or motion shall designate one. The Arbitrator
shall apply the substantive law (and the law of remedies, if applicable) of the
state in which the claim arose, or federal law, or both, as applicable to the
claim(s) asserted. The Arbitrator is without jurisdiction to apply any different
substantive law or law of remedies. The Arbitrator has the authority to hear and
rule on dispositive motions (such as motions for summary adjudication or summary
judgment). The Federal Rules of Evidence shall apply. The Arbitrator shall
render an award and written opinion, which shall include the factual and legal
basis for the award, normally within 30 days after a dispositive motion is
heard, or an arbitration hearing (including any post-hearing briefing) is
completed.

4.    Arbitration Costs and Fees. The Company will be responsible for paying any
filing fee and the fees and costs of the Arbitrator; provided, however, that if
I am the party initiating the claim, in the first instance, I will contribute an
amount equal to the filing fee to initiate a claim in the court of general
jurisdiction in the state in which I am (or was last) employed by the Company,
unless the JAMS rules or the Arbitrator allow me to proceed without doing so
based on demonstrated financial hardship. Each party shall pay its own
litigation costs and attorneys’ fees, if any. However, if any party prevails on
a statutory claim which affords the prevailing party attorneys’ fees and
litigation costs, or if there is a written agreement providing for attorneys’
fees and/or litigation costs, the Arbitrator shall rule upon a motion for
attorneys’ fees and/or litigation costs under the same standards a court would
apply under the law applicable to the claim(s) at issue.

5.    Procedure for Asserting Claims. The party asserting the claim must give
written notice of any claim to the other party no later than the expiration of
the statute of limitations (deadline for filing) that the law prescribes for the
claim. Otherwise, the claim shall be deemed waived. I understand that the party
asserting the claim is encouraged to give written notice of any claim as soon as
possible after the event or events in dispute so that arbitration of any
differences may take place promptly. Written notice to the Company, or its
officers, directors, employees or agents, shall be sent to the Company’s
then-current headquarters address, c/o SVP, Head of Human Resources. I will be
given written notice at the last address recorded in my personnel file. The
written notice shall identify and describe the nature of all claims asserted,
the facts upon which such claims are based and the relief or remedy sought. The
notice shall be sent to the other party by certified or registered mail, return
receipt requested.

6.    Discovery. Each party shall have the right to take depositions of three
fact witnesses and any expert witness designated by another party. Each party
also shall have the right to make requests for production of documents
consisting of up to 25 individual categories of requested

 

2.



--------------------------------------------------------------------------------

documents in total to any party, and to subpoena documents from third parties.
Requests for additional depositions or discovery may be made to the Arbitrator
selected pursuant to this Agreement. The Arbitrator may grant such additional
discovery if the Arbitrator finds that the party has demonstrated that it needs
that discovery to adequately arbitrate the claim, taking into account the
parties’ mutual desire to have a speedy, less-formal, and cost-effective
dispute-resolution mechanism.

7.    Individual Dispute Resolution. To the maximum extent permitted by law, I
hereby waive any right to bring on behalf of persons other than myself, or to
otherwise participate with other persons in, any class, collective, or
representative action (including but not limited to any representative action
under the California Private Attorneys General Act (“PAGA”), or other federal,
state or local statute or ordinance of similar effect). I understand, however,
that to the maximum extent permitted by law I retain the right to bring claims
in arbitration, including PAGA claims, for myself as an individual (and only for
myself). If a court adjudicating a case involving the Company and me were to
determine that there is an unwaivable right to bring a PAGA representative
action, any such representative action shall be brought only in court, and not
in arbitration.

8.    Finality. The decision of the Arbitrator will be final, conclusive and
binding on the parties to the arbitration, except as provided by law. Judgment
may be entered on the Arbitrator’s decision in any court having jurisdiction.

9.    Complete Agreement. This is the complete agreement between the Company and
me on the subject hereof; provided, however, that if for any reason this
Agreement is held unenforceable, then any prior agreement to arbitrate between
the Company and me shall survive. No party is relying on any representations,
oral or written, on the subject of the effect, enforceability or meaning of this
Agreement, except as specifically set forth in this Agreement. This Agreement
shall survive the termination of my employment and the expiration of any benefit
plan.

10.    Company Bound. I understand that, by the act of presenting this Agreement
to me, the Company has agreed to bind itself to (and is entitled to invoke) this
Agreement upon my execution of it, without need for a signature on its part.

11.    Severability. If any provision of this Agreement is adjudged to be void
or otherwise unenforceable, in whole or in part, such adjudication shall not
affect the validity of the remainder of the Agreement. All other provisions
shall remain in full force and effect based upon the mutual intent of the
Company and me to create a binding agreement to arbitrate any disputes between
us.

 

3.



--------------------------------------------------------------------------------

I UNDERSTAND THAT I AM GIVING UP MY RIGHT TO A JURY TRIAL. I FURTHER ACKNOWLEDGE
THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH MY PRIVATE
LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT OPPORTUNITY TO THE EXTENT I WISHED
TO DO SO.

 

/s/ James Robinson

   

March 23, 2020

Employee Signature     Date

James Robinson

    Printed Name    

 

4.